Citation Nr: 1758236	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  17-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 2007 Board of Veterans' Appeals (Board) decision that denied service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ezra A.R. Willey, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel





INTRODUCTION

The Veteran served on active duty from August 14, 1979, to September 10, 1979.  

This matter is before the Board on motion from the Veteran, through his attorney, alleging CUE in an August 2007 Board decision that denied service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1.  In an August 2007 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD. 

2.  The August 2007 Board decision which denied service connection for acquired psychiatric disability, to include PTSD, considered the correct law and evidence as they then existed and was not the product of an undebatable error.


CONCLUSION OF LAW

CUE in the Board's August 2007 decision that denied service connection for acquired psychiatric disability, to include PTSD, has not been demonstrated.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400, 20.1404 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403 (b) (2017).

Legal Analysis

Under applicable law, any party to a final Board decision can make a motion to have the decision revised or reversed on grounds of CUE.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1400 (a), 20.1401(b).  In order to prevail on such a motion, the movant must establish that there was an error in the Board's adjudication, and that the error was such that, had it not been made, the outcome of the adjudication would have been manifestly different.  38 C.F.R. § 20.1403 (c).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be "clear and unmistakable."  38 C.F.R. § 20.1403 (c).  

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party, if other than the Veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board's decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404 (a).  CUE motions must also clearly and specifically set forth the alleged error.  38 C.F.R. § 20.1404 (b).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different. Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In his CUE motion, the Veteran, through his representative, argued that there was CUE in the Board's August 2007 decision which denied service connection for an acquired psychiatric disability to include PTSD.  His sole argument is essentially that the Board improperly determined in its August 2007 decision that the Veteran's PTSD was not aggravated by service.  It was specifically argued that the evidentiary record in 2007 clearly showed that the Veteran's PTSD was aggravated by service.  It was also pointed out that the multiple remands and multiple psychological examinations conducted on Veteran are evidence that VA was taking any and all steps it could to deny the Veteran's claim.  The Veteran complied with the procedural requirements of 38 C.F.R. § 20.1404 (a) and the specificity requirements of 38 C.F.R. § 20.1404 (b).

At the time of the August 2007 Board decision, the law provided that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).  Service connection may also be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2007).

Additionally, the law at the time of the August 2007 decision provided that a veteran is considered to be in sound health when examined, accepted, and enrolled for service-except as to defects, infirmities, or disorders noted at the time of his entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service, and was not aggravated by such service.  38 U.S.C. §§ 1111, 1132.  To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  38 C.F.R. § 3.304 (b) (2007).  In other words, 38 U.S.C. § 1111 requires VA to bear the burden of showing the absence of aggravation.  

The evidence of record at the time of the Board's August 2007 decision included the service treatment records, which show that just days after his service induction, the appellant was evaluated for cephalgia, syncope, vertigo, and hyperventilation.  Mental status examination revealed an alert, fully oriented youth of dull normal intellectual ability.  The appellant reported no prior psychiatric history.  He reported that his brother was committed to a mental health facility when his sister committed suicide.  The examiner remarked that the appellant appeared mildly dysphoric.  He described him as an immature, excitable, over reactive, dependent, and occasional histrionic man, with limited tolerance for stress.  Physical complaints appeared to be of a psychogenic origin and coincided with emotional lability under stress.  Evaluation reflected a pattern of behavior consistent with an emotional instability reaction in a hysterical personality.  There was no evidence of current, overt psychosis; major affective disorder; suicidal ideation; or organic brain dysfunction.

The record also included April 2004 and July 2006 private examiners' opinions that the Veteran's PTSD symptoms were exacerbated by service.  The April 2004 private opinion states that the Veteran's mental health difficulties began before service and before PTSD was a recognized diagnosis.  The July 2006 private opinion states that the Veteran has had chronic mental health problems that have persisted since adolescence.  A March 2002 VA treatment record reflects a conclusion that, based on the Veteran's history, it is at least as likely as not that the Veteran's psychiatric condition, diagnosed by the authoring VA psychiatrist to be borderline personality disorder, was aggravated by the stressors of his military service.  Also of record were several private medical records noting diagnoses of depression, major depression, bipolar disorder, and dysthymic disorder beginning in 1988.  These records do not contain any etiological opinions linking such diagnoses to service.  A January 2004 VA examination report which reflects a diagnosis of borderline personality disorder only and an opinion that this disorder was not aggravated during service was also of record.

In its August 2007 decision, the Board determined that the medical evidence of record clearly and unmistakably showed that PTSD existed prior to service.  The Board also determined that although the Veteran's PTSD flared up during service, the PTSD clearly and unmistakably was not aggravated during service.  In sum, the Board determined that the PTSD was not incurred in or aggravated during service and therefore his claim of service connection for PTSD was denied.  In determining that the Veteran's PTSD clearly and unmistakably was not aggravated during service, the Board acknowledged that there was medical evidence of record showing that the Veteran's PTSD symptoms were exacerbated during service.

Overall, the Veteran's argument is essentially a contention that the Board improperly weighed and evaluated the evidence in the claims file at the time of its August 2007 decision.  However, as noted above, any disagreement with how the Board evaluated the evidence (and how it concluded from the evidence that the Veteran's pre-existing PTSD clearly and unmistakably was not aggravated during service) is inadequate to rise to the level of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The Board also notes that in support of his motion, the Veteran, through his representative, submitted a November 2015 letter from his private physician, Dr. Weiss, which states that she has treated the Veteran since June 2014.  Dr. Weiss stated that the Veteran's symptoms have not changed, and he is the same person who was misdiagnosed in February 2003.  With respect to this additional evidence, the Board points out that because CUE claims are determined based on the evidence of record at the time of the prior decision, subsequently-developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  (Notwithstanding, this additional evidence does not tend to show that the Veteran's PTSD was aggravated during service.)

Finally, with respect to any argument that there was CUE due to development efforts to conduct additional VA examinations, the Board notes that even if this were considered a breach of the duty to assist, a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); 38 C.F.R. § 20.1403 (d).

For the foregoing reasons, the Veteran has not presented evidence of CUE in the Board's August 2007 decision that denied service connection for PTSD.  Therefore, the motion to reverse or revise that decision must be denied.


ORDER

The motion to revise the Board's August 2007 decision denying service connection for an acquired psychiatric disability, to include PTSD, on the basis of CUE is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


